        Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 1 of 22



 1   Robert H. Tyler, Esq., CA Bar No. 179572
     rtyler@tylerbursch.com
 2   Nada N. Higuera, Esq., CA Bar No. 299819
 3   nhiguera@tylerbursch.com
     TYLER & BURSCH, LLP
 4
     25026 Las Brisas Road
 5   Murrieta, California 92562
 6   Tel: (951) 600-2733
     Fax: (951) 600-4996
 7
 8   Jay Alan Sekulow*
     sekulow@aclj.org
 9   Jordan Sekulow*
10   jordansekulow@aclj.org
     AMERICAN CENTER FOR LAW & JUSTICE
11
     201 Maryland Avenue, N.E.
12   Washington, DC 20002
13   Tel: (202) 546-8890
     Fax: (202) 546-9309
14   * Pro hac vice application forthcoming
15
     Dean R. Broyles, Esq., CA Bar No. 179535
16
     dbroyles@nclplaw.org
17   NATIONAL CENTER FOR LAW & POLICY
18   539 West Grand Avenue
     Escondido, California 92025
19   Tel: (760) 747-4529
20   Fax: (760) 747-4505
21   Attorneys for Plaintiffs
22
23                         UNITED STATES DISTRICT COURT

24                  FOR THE EASTERN DISTRICT OF CALIFORNIA

25
     CALVARY CHAPEL OF UKIAH, a             Case No. 2:20-cv-01431-KJM-DMC
26   California Non-Profit Corporation;
27   CALVARY CHAPEL FORT BRAGG, a VERIFIED FIRST AMENDED
     California Non-Profit Corporation; and COMPLAINT FOR DECLARATORY
28

                                               1
             VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 2 of 22



 1   RIVER OF LIFE CHURCH, a California AND INJUNCTIVE RELIEF
     Non-Profit Corporation,
 2
 3                Plaintiffs,
 4        vs.
 5
     GAVIN NEWSOM, in his official capacity
 6
     as Governor of California; SONIA
 7   ANGELL, M.D., in her official capacity as
 8   California Public Health Officer; NOEMI
     DOOHAN, M.D., in her official capacity
 9   as Public Health Officer, Mendocino
10   County; and NGOC-PHUONG LUU,
     M.D., in her official capacity as Butte
11   County Public Health Officer,
12
13                Defendants.

14
                                        INTRODUCTION
15
           1.      This Action presents facial and as applied challenges to Defendants GAVIN
16
     NEWSOM, SONIA ANGELL, M.D., NOEMI DOOHAN, M.D., and NGOC-PHUONG
17
     LUU’s (collectively, “Defendants”) ban on singing and chanting activities (“Worship
18
     Ban”) in places of worship while permitting the same activities in other similarly situated
19
     indoor uses, and outdoor uses, within the counties where Plaintiffs are located.
20
           2.      This Worship Ban, and Defendants’ enforcement of it, violate Plaintiffs
21
     CALVARY CHAPEL OF UKIAH, CALVARY CHAPEL FORT BRAGG, and RIVER
22
     OF LIFE CHURCH’s (collectively, “Plaintiffs”) constitutional rights under the First and
23
     Fourteenth Amendments to the United States Constitution.
24
                                    PARTIES – PLAINTIFFS
25
           3.      Plaintiff CALVARY CHAPEL OF UKIAH (“Calvary Ukiah”) is a
26
     California non-profit corporation, organized exclusively for religious purposes. Calvary
27
     Ukiah is a Christian Church located in Ukiah, Mendocino County, California.
28

                                                  2
                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 3 of 22



 1           4.      Plaintiff CALVARY CHAPEL FORT BRAGG (“Calvary Fort Bragg”) is a
 2   California non-profit corporation, organized exclusively for religious purposes. Calvary
 3   Fort Bragg is located in Fort Bragg, Mendocino County, California.
 4           5.      Plaintiff RIVER OF LIFE CHURCH (“River of Life”) is a California non-
 5   profit corporation, organized exclusively for religious purposes. River of Life is located
 6   in Oroville, Butte County, California.
 7                                   PARTIES – DEFENDANTS
 8           6.      Defendant GAVIN NEWSOM (“Newsom”) is the Governor of the State of
 9   California and is sued in his official capacity only. The California Constitution vests the
10   “supreme executive power of the State” in the governor, who “shall see that the law is
11   faithfully executed.” Cal. Const. Art. V, § 1.
12           7.      On or about March 19, 2020, Governor Newsom issued Executive Order N-
13   33-20, which required Californians to follow the directives issued by the California
14   Public Health Officer.
15           8.      Defendant SONIA ANGELL, M.D. (“Dr. Angell”) is the California Public
16   Health Officer. She is sued in her official capacity only. Under the authority of the March
17   19, 2020 Executive Order N-33-20, Dr. Angell created the “COVID-19 INDUSTRY
18   GUIDANCE: Places of Worship and Providers of Religious Services and Cultural
19   Ceremonies” on behalf of the California Department of Public Health (hereinafter,
20   “Worship Guidance”). A true and correct copy of the Worship Guidance dated July 1,
21   2020 is attached hereto as Exhibit A. The Worship Guidance includes the Worship Ban.
22           9.      Defendant NOEMI DOOHAN, M.D. (“Dr. Doohan”) is the Public Health
23   Officer for Mendocino County, California. She is sued in her official capacity only. She
24   is responsible for enforcing the Worship Guidance and observing all orders of the State
25   Public Health Officer and all statutes relating to public health, including the Worship
26   Ban.
27           10.     Defendant NGOC-PHUONG LUU, M.D. (“Dr. Luu”) is the Public Health
28   Officer for Butte County, California. She is sued in her official capacity only. She is

                                                    3
                  VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 4 of 22



 1   responsible for enforcing the Worship Guidance and observing all orders of the State
 2   Public Health Officer and all statutes relating to public health, including the Worship
 3   Ban.
 4                                JURISDICTION AND VENUE
 5           11.   This civil rights action raises federal questions under the United States
 6   Constitution, specifically the First and Fourteenth Amendments, and under federal law,
 7   particularly 42 U.S.C. § 1983.
 8           12.   This Court has subject matter jurisdiction over the federal claims pursuant
 9   to 28 U.S.C. §§ 1331 and 1343.
10           13.   This Court has authority to grant the requested declaratory relief under the
11   Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, implemented through Rule 57
12   of the Federal Rules of Civil Procedure. This Court is also authorized to grant injunctive
13   relief and damages under 28 U.S.C. § 1343, pursuant to Rule 65 of the Federal Rules of
14   Civil Procedure, and reasonable attorney’s fees and costs under 42 U.S.C. § 1988.
15           14.   Venue is proper in this Court under 28 U.S.C. § 1391(b)(1)–(2) because all
16   Defendants are situated in this judicial district or reside in the State of California in which
17   this judicial district is located, and a substantial part of the events or omissions giving rise
18   to Plaintiffs’ claims occurred in this district.
19                                  FACTUAL BACKGROUND
20   A. State and County Orders
21           15.   On or about March 4, 2020, Governor Newsom declared a State Emergency
22   because of the threat of COVID-19. 1
23           16.   On or about March 19, 2020, Governor Newsom issued Executive Order N-
24   33-20 (“State Order”), which prohibited all in-person worship services in California for
25   an indefinite period until the threat of the pandemic has subsided as determined
26
27   1
       As of the date of this filing, the Proclamation of a State of Emergency may be found online at
28   the following URL: https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-
     SOE-Proclamation.pdf.
                                                    4
                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 5 of 22



 1   exclusively by Governor Newsom. A true and correct copy of this Executive Order is
 2   attached as Exhibit B.
 3         17.    On or about May 25, 2020, Governor Newsom announced the re-opening of
 4   places of worship in California. This was accomplished by the California Department of
 5   Public Health issuing initial guidance for places of worship to support a safe, clean
 6   environment for staff and congregants.
 7         18.    On or about July 1, 2020, the California Department of Public Health
 8   updated its Worship Guidance to include the Worship Ban. Specifically, the Worship Ban
 9   mandates that places of worship “must therefore discontinue singing and chanting.” A
10   true and correct copy of this order is attached as Exhibit A.
11         19.    Upon information and belief, at the time the Worship Ban was enacted on
12   July 1, 2020, singing and chanting were still activities permitted at protests, including
13   those taking place indoors.
14         20.    On July 6, 2020, the Worship Guidance was updated to ban only indoor
15   singing and chanting in places of worship. A true and correct copy of this order is attached
16   as Exhibit C.
17         21.    On or about July 11, 2020, a spokeswoman for California’s Office of
18   Emergency Services, Ali Bay, confirmed that the Worship Ban “must be followed,”
19   reiterating that it “has the same authority as all of California Department of Public
20   Health’s other guidance, directives, and orders, which the governor has ordered residents
21   to heed.”2
22         22.    On or about July 13, 2020, Governor Newsom issued yet another order
23   governing indoor operations. Under this order, worship services, together with protests,
24   fitness centers, offices for non-essential actors and personal care services, as well as day
25   camps, hotels, shopping malls, childcare centers, schools, or music, television and film
26   production are permitted in counties not currently on the state’s monitoring list. However,
27   2
      Don Thompson, Church Singing Ban Strikes Sour Note With California Pastor (July 11,
28   2020), https://www.nbcbayarea.com/news/california/church-singing-ban-strikes-sour-note-
     with-california-pastor/2324470/.
                                                  5
              VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 6 of 22



 1   singing and chanting is only banned in places of worship and at protests. Such activities
 2   are still permissible for all other indoor activities. A true and correct copy of this July 13,
 3   2020 order is attached as Exhibit C. 3
 4          23.     The July 13, 2020 Order also mandated the closure of the indoor operations
 5   in all state counties at dine-in restaurants, wineries and tasting rooms, movie theaters,
 6   family entertainment centers, and zoos and museums. Id.
 7          24.    On July 13, 2020, the Mendocino County Department of Public Health
 8   issued an order which incorporates the Worship Ban. A true and correct copy of this order
 9   is attached as Exhibit D.
10          25.    According to the Mendocino County order, failure to comply with it
11   “constitutes an imminent threat to public health and menace to public health, constitutes
12   a public nuisance, and is punishable by fine, imprisonment, or both.” Id.
13          26.    Butte County Department of Public Health’s website directs residents to
14   abide by various State guidance and orders and has provided no indication that it will
15   depart from the state’s guidance and orders including the Worship Ban. 4
16   B. Singing and Chanting Not Restricted in Secular Gatherings
17          27.    The singing and chanting ban discriminates against, and is primarily
18   applicable to, places of worship.
19          28.    On or about July 1, 2020, at the time Defendants announced the new
20   Worship Ban prohibiting singing and chanting in places of worship, all protests, dine-in
21   restaurants/bars/wineries, casinos, family entertainment centers, day camps, hotels,
22   shopping malls, childcare centers, schools, or music, television and film production
23   remained open and were not subject to the ban on singing or chanting.5
24
25
     3
       As of the date of this filing, Governor Newsom’s July 13, 2020 order may also be found
     online at the following URL: https://covid19.ca.gov/roadmap-counties/.
26   4
       Butte County Public Health Department, https://www.buttecounty.net/publichealth
27
     5
       As of the date of this filing, the California guidance for each listed category, respectively, may
     be assessed online at the following URLs:
28   Restaurants/bars/wineries: https://files.covid19.ca.gov/pdf/guidance-restaurants-bars.pdf

                                                      6
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 7 of 22



 1         29.    Upon information and belief, on or after July 6, 2020—and following
 2   Governor Newsom’s amendment to the Worship Ban on July 6, 2020 clarifying that the
 3   ban on singing and chanting applied to indoor services held at places of worship—the
 4   State updated the Q&A section of its COVID-19 website under the question, “Can I
 5   engage in Political Protest Gatherings?” The Q&A section now includes a statement that
 6   indoor protests are permitted “as long as . . . singing and chanting activities are
 7   discontinued.” A true and correct copy of a screenshot from the Q&A section is attached
 8   as Exhibit E.
 9         30.    This same Q&A section, while identifying three conditions for indoor
10   protests – i.e. limiting attendance, physical distancing and discontinuing singing and
11   chanting – only threatens enforcement when adequate physical distancing is not
12   maintained: “Failure to maintain adequate physical distancing may result in an order to
13   disperse or other enforcement action.” Id. No state enforcement action, however, is
14   threatened in the Q&A section if protestors engage in singing and/or chanting activities.
15         31.    Following Governor Newsom’s order issued on or about July 13, 2020,
16   worship services, together with protests, fitness centers, offices for non-essential actors
17   and personal care services, as well as day camps, hotels, shopping malls, childcare
18   centers, schools, and music, television and film production are permitted to remain open
19   in counties not currently on the state’s monitoring list.
20
21
22   Casinos: https://files.covid19.ca.gov/pdf/guidance-casinos.pdf
     Family entertainment centers: https://files.covid19.ca.gov/pdf/guidance-family-
23   entertainment.pdf
24   Day camps: https://files.covid19.ca.gov/pdf/guidance-daycamps.pdf
     Hotels: https://files.covid19.ca.gov/pf/guidance-hotels.pdf
25   Shopping malls: https://files.covid19.ca.gov/pdf/guidance-shopping-centers.pdf
26   Childcare centers: https://files.covid19.ca.gov/pdf/guidance-childcare--en.pdf
     Schools: https://files.covid19.ca.gov/pdf/guidance-schools.pdf
27   Music, TV and film production: per https://covid19.ca.gov/industry-guidance/#top, music, TV
28   and film production is only subject to “Office and Workspace” guidelines:
     https://files.covid19.ca.gov/pdf/guidance-office-workspaces.pdf.
                                                   7
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 8 of 22



 1         32.    On July 15, 2020, at the time of the filing of the Complaint in this case, all
 2   Plaintiffs were located in counties not on the state monitoring list and, therefore, were in
 3   locations where indoor religious services were permitted, but those services were unduly
 4   and unconstitutionally limited by the indoor Worship Ban.
 5         33.    On or about July 25, 2020, Butte County was placed on the state’s
 6   monitoring list6 and places of worship there, together with several other indoor
 7   establishments within Butte County, were forced to cease indoor operations pursuant to
 8   Governor Newsom’s order of July 13, 2020.
 9         34.    On July 24, 2020, after this lawsuit was filed, the Mendocino County
10   Department of Public Health issued a revised order electing to pre-emptively apply and
11   enforce the more severe indoor restrictions California established for counties on the state
12   monitoring list, notwithstanding the fact that Mendocino County had not been placed,
13   and has not subsequently been placed as of the time of filing the First Amended
14   Complaint, on the state’s monitoring list. A true and correct copy of Mendocino County’s
15   web page describing the action taken on July 24, 2020 is attached as Exhibit F.
16         35.    Mendocino County’s self-imposed restrictions include a ban on the indoor
17   activities of gyms and fitness centers; places of worship and cultural ceremonies, like
18   weddings and funerals; offices for non-essential sectors; personal care services, like nail
19   salons, body waxing and tattoo parlors; hair salons and barbershops; indoor shopping
20   malls. Id.
21         36.    On July 29, 2020, the State updated its Worship Guidance. A true and correct
22   copy of the updated Worship Guidance is attached as Exhibit G.7
23         37.    On August 3, 2020, the Mendocino County Department of Public Health
24   issued a revised order which still incorporates the more severe indoor restrictions, even
25   though Mendocino County was still not on the state’s monitoring list. This order restricted
26
     6
       As of the date of this filing, Butte County’s COVID-19 information may be found online at
27   the following URL https://www.buttecounty.net/publichealth
28   7
       As of the date of this filing, the Worship Guidance may also be found online at the following
     URL: https://files.covid19.ca.gov/pdf/guidance-places-of-worship--en.pdf
                                                    8
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 9 of 22



 1   outdoor worship, outdoor funerals or memorials, and outdoor protests to a maximum of
 2   100 persons. A true and correct copy of this order is attached as Exhibit H.
 3          38.      Despite the ongoing and even increasing restrictions on the protected First
 4   Amendment rights to freely assemble and engage in religious exercise as it relates to
 5   places of worship, Governor Newsom has been unwavering in his support of massive
 6   protests in California.
 7          39.      On or about May 30, 2020, Governor Newsom tweeted that “millions of
 8   people are lifting their voices in anger -- rightfully outraged at the systemic racism that
 9   persists in America.” A true and correct copy of Newsom’s relevant tweets are attached
10   as Exhibit I.
11          40.      On or about May 30, 2020, Governor Newsom also issued a written
12   statement explaining the following: “I want to thank all those who helped protect human
13   life last night and today – from community members who exercised their right to protest
14   peacefully and encouraged others to do the same, to the law enforcement officers who
15   faced what were, at times, challenging conditions.” A true and correct copy of this
16   statement is attached as Exhibit J.
17          41.      On or about June 1, 2020, Governor Newsom stated the following during a
18   press conference: “For those of you out there protesting, I want you to know that you
19   matter. To those who want to express themselves… God bless you. Keep doing it. Your
20   rage is real.”8
21          42.      On or about June 5, 2020, Governor Newsom tweeted that “protestors have
22   the right to protest peacefully,” showing further support of mass protests. A true and
23   correct copy of this statement is attached as Exhibit I.
24          43.      On or about June 19, 2020, Governor Newsom promoted, by retweeting
25   pictures, the gathering of hundreds of people to paint Black Lives Matter street art in front
26   of City Hall. A true and correct copy of this statement is attached as Exhibit I.
27   8
       Hannah Wiley, “Your rage is real,” Gavin Newsom Tells California Protesters (Published
28   2:55 p.m. PST, July 1, 2020), https://www.sacbee.com/news/politics-government/capitol-
     alert/article243173056.html.
                                                   9
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 10 of 22



 1           44.     On or about July 2, 2020, following implementation of the Worship Ban,
 2   when asked to explain the extent to which social justice protestors should heed his
 3   mandate to avoid large crowds and gatherings, Governor Newsom explained “we have a
 4   Constitution, we have a right to free speech,” and further stated that “we are all dealing
 5   with a moment in our nation’s history that is profound and pronounced . . . Do what you
 6   think is best. . . .” 9
 7           45.     On or about June 26, 2020, at a news conference, Dr. Angell admitted that
 8   people who attended large protests have been affected by COVID: “We don’t have exact
 9   numbers, but we do know from speaking to our counties that it is a contributor. Of course,
10   it is difficult to tease out exactly because at the same time, the people were going out for
11   these protests, we were also seeing increased movement for other reasons.” However, Dr.
12   Angell did not ban chanting at these mass protests.10
13   C. The Religious Beliefs and Practices of Calvary Ukiah, Calvary Fort Bragg, and
14       River of Life
15           46.     Plaintiffs are evangelical Christian churches committed to the teachings of
16   the Bible.
17           47.     Plaintiffs believe the Bible is God’s Word to all people and was written by
18   human authors under the supernatural guidance of the Holy Spirit. Plaintiffs believe that,
19   because the Bible was inspired by God, the Bible is truth without error and is completely
20   relevant to our daily lives.
21           48.     According to their sincerely held religious beliefs and the commands of the
22   Bible, Plaintiffs hold weekly worship services that consist of various forms of worship
23   including singing, prayer, recitation of scripture, and a sermon preached by the pastor.
24   9
       Eric Ting, Gavin Newsom asked to reconcile support for protests with new warnings on
25   gatherings (Published 1:50 p.m. PDT, July 2, 2020),
26   https://www.sfgate.com/politics/article/Gavin-Newsom-protests-coronavirus-July-Fourth-ask-
     15383112.php.
27   10
        Cheri Mossburg, Recent protests have contributed to California’s coronavirus case increase,
28   state official says (Published 4:48 p.m. ET, June 26, 2020), https://edition.cnn.com/world/live-
     news/coronavirus-pandemic-06-26-20-intl/h_b3a9aa753b4c05ea71479065f58bf534.
                                                   10
                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 11 of 22



 1          49.   Singing and praying aloud as a body of Christ is an integral part of worship
 2   for believers and Plaintiffs. The book of Ephesians in the Bible commands that Plaintiffs
 3   “[b]e imitators of God,” and “live a life of love, just as Christ loved us . . . be filled with
 4   the Holy Spirit. Speak to one another with psalms, hymns and spiritual songs. Sing and
 5   make music in your heart to the Lord, always giving thanks to God the Father for
 6   everything.” Ephesians 5:1-2, 18-20.
 7          50.   The Psalms in the Bible emphasize the importance of singing and worship.
 8   Psalm 89:1 says, “I will sing of the Lord’s great love forever; with my mouth I will make
 9   your faithfulness known through all generations.” Psalms 9:1 says, I will give thanks to
10   you, Lord, with all my heart . . . I will be glad and rejoice in you; I will sing the praises
11   of your name, O Most High.” Psalm 95 speaks of the importance and necessity of singing
12   together, as a body of Christ: “Come, let us sing for joy to the Lord; let us shout aloud to
13   the Rock of our salvation. Let us come before him with thanksgiving and extol him with
14   music and song.”
15          51.   According to their sincerely held religious beliefs, Calvary Ukiah holds
16   weekly worship services, which include singing and chanting, every Sunday at 10:00
17   A.M. at its sanctuary.
18          52.   According to their sincerely held religious beliefs, Calvary Fort Bragg holds
19   weekly worship services, which include singing and chanting, every Sunday at 10:00
20   A.M. and 6:30 P.M. and every Wednesday at 7:00 P.M.
21          53.   According to their sincerely held religious beliefs, River of Life holds
22   weekly worship services, which include singing and chanting, every Sunday at 10:00
23   A.M.
24          54.   To prohibit group singing and chanting is to effectively prohibit corporate
25   Christian worship, which substantially and unduly burdens Plaintiffs’ religious speech
26   and exercise.
27   ///
28   ///

                                                   11
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 12 of 22



 1                                  FIRST CAUSE OF ACTION
 2   THE WORSHIP BAN VIOLATES PLAINTIFFS’ RIGHT TO FREE EXERCISE
 3           OF RELIGION UNDER THE FIRST AMENDMENT TO THE U.S.
 4                                       CONSTITUTION
 5                        (By all Plaintiffs against Newsom & Dr. Angell;
 6                By Calvary Ukiah and Calvary Fort Bragg against Dr. Doohan;
 7                                By River of Life against Dr. Luu)
 8          55.    Plaintiffs incorporate by reference the allegations in paragraphs 1 through
 9   54, as if fully set forth herein.
10          56.    The Free Exercise Clause of the First Amendment to the United States
11   Constitution, as applied to the states by the Fourteenth Amendment, prohibits Defendants
12   from abridging Plaintiffs’ right to free exercise of religion.
13          57.    Plaintiffs have sincerely held religious beliefs, rooted in religious text, that
14   singing and chanting are integral and required forms of worship.
15          58.    The Worship Ban, and Defendants’ enforcement of it, on its face and as
16   applied, prohibits all signing and chanting in places of worship, even if Plaintiffs follow
17   Center for Disease Control and Prevention and state guidelines for social distancing and
18   mask wearing etc. This is a violation of Plaintiffs’ right to the free exercise of religion.
19          59.    The Worship Ban, on its face and as applied, targets Plaintiffs’ sincerely
20   held religious beliefs and practices.
21          60.    The Worship Ban, on its face and as applied, impermissibly burdens
22   Plaintiffs’ sincerely held religious beliefs, compels Plaintiffs to either change those
23   beliefs or to act in contradiction to them, and forces Plaintiffs to choose between the
24   teachings and requirements of their sincerely held religious beliefs or the mandates in
25   Defendants’ Worship Ban.
26          61.    The Worship Ban, on its face and as applied, places Plaintiffs in an
27   irresolvable conflict between compliance with the orders and adherence to their sincerely
28   held religious beliefs.

                                                   12
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 13 of 22



 1         62.      The Worship Ban, on its face and as applied, puts substantial pressure on
 2   Plaintiffs to violate their sincerely held religious beliefs by ignoring the fundamental
 3   teachings and tenets of their religious texts, including those tenets requiring singing and
 4   chanting.
 5         63.      The Worship Ban, on its face and as applied, is neither neutral nor generally
 6   applicable, but rather specifically and discriminatorily targets places of worship.
 7         64.      The Worship Ban, on its face and as applied, imposes a substantial burden
 8   on Plaintiffs’ sincerely held religious beliefs as they are prevented from practicing the
 9   teachings of their religious texts.
10         65.      Defendants lack a compelling, legitimate, and rational interest in banning
11   singing and chanting only in places of worship while allowing the same at similar secular
12   gatherings and secular businesses.
13         66.      Even if the Worship Ban were supported by a compelling interest, which it
14   is not, the ban does not employ the least restrictive means to accomplish the government’s
15   purported interest and is not narrowly tailored to that interest. Other less restrictive means
16   are available, such as requiring social distancing and the wearing of masks.
17         67.      The Worship Ban fails to accommodate Plaintiffs’ sincerely held religious
18   beliefs. Instead, the Worship Ban intentionally aims to frustrate Plaintiffs’ practices.
19         68.      The Worship Ban specifically targets Plaintiffs’ sincerely held religious
20   beliefs, and the Worship Ban sets up a system of individualized exemptions that permit
21   other similarly situated businesses or gatherings to sing and chant while prohibiting
22   places of worship from singing and chanting in the counties where Plaintiffs are located.
23         69.      The Worship Ban, on its face and as applied, constitutes a religious
24   gerrymander. Church of Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 534,
25   (1993).
26         70.      The Worship Ban, on its face and as applied, has caused, is causing, and will
27   continue to cause Plaintiffs immediate and irreparable harm, and actual and undue
28   hardship.

                                                   13
                 VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 14 of 22



 1          71.    Plaintiffs have no adequate remedy at law to correct the continuing
 2   deprivation of their constitutional rights.
 3          72.    WHEREFORE, Plaintiffs respectfully pray for the relief against Defendants
 4   as set forth in the prayer for relief.
 5                                 SECOND CAUSE OF ACTION
 6     THE WORSHIP BAN VIOLATES THE ESABLISHMENT CLAUSE OF THE
 7                   FIRST AMENDMENT OF THE U.S. CONSTITUTION
 8                        (By all Plaintiffs against Newsom & Dr. Angell;
 9                By Calvary Ukiah and Calvary Fort Bragg against Dr. Doohan;
10                                By River of Life against Dr. Luu)
11          73.    Plaintiffs incorporate by reference the allegations in paragraphs 1 through
12   54 above, as if fully set forth herein.
13          74.     The Worship Ban, and Defendants’ enforcement of it, violates the First
14   Amendment, both facially and as applied to Plaintiffs.
15          75.    The Establishment Clause of the “First Amendment mandates governmental
16   neutrality between religion and religion, and between religion and nonreligion.”
17   McCreary Cty. v. Am. Civil Liberties Union of Ky., 545 U.S. 844, 860 (2005) (citing
18   Epperson v. Arkansas, 393 U.S. 97, 104 (1968)). The Establishment Clause applies to the
19   states through the Due Process Clause of the Fourteenth Amendment. Everson v. Board
20   of Ed. of Ewing, 330 U.S. 1 (1947).
21          76.     The Worship Ban advances no secular purpose, especially where Center for
22   Disease Control and Prevention and California guidelines for social distancing are being
23   followed.
24          77.    Defendants have made numerous exceptions to the Worship Ban, permitting
25   similarly situated secular activities and allowing other secular businesses and gatherings
26   to engage in singing and chanting.
27          78.    The Worship Ban has the primary effect of inhibiting religious activity.
28

                                                   14
               VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 15 of 22



 1          79.     Defendants have failed to avoid excessive government entanglement with
 2   religion. Defendants permit only some forms of religious observance, such as silent
 3   prayer and at-home religious activities.
 4          80.     There is no historical precedent in the United States for inhibiting religious
 5   practices on terms more restrictive than those imposed on identical secular activities, as
 6   Defendants do now.
 7          81.     The Worship Ban is impermissibly hostile toward religion.
 8          82.     The Worship Ban invades Plaintiffs’ constitutional right to autonomy and
 9   against unlawful governmental invasion or direction of religious practices.
10          83.     The Worship Ban, on its face and as applied, has caused, is causing, and will
11   continue to cause Plaintiffs immediate and irreparable harm, and actual and undue
12   hardship.
13          84.     Plaintiffs have no adequate remedy at law to correct the continuing
14   deprivation of their constitutional rights.
15          85.     WHEREFORE, Plaintiffs respectfully pray for the relief against Defendants
16   as set forth in the prayer for relief.
17                                  THIRD CAUSE OF ACTION
18     THE WORSHIP BAN VIOLATES PLAINTIFFS’ RIGHT TO FREEDOM OF
19    SPEECH UNDER THE FIRST AMENDMENT TO THE U.S. CONSTITUTION
20                        (By all Plaintiffs against Newsom & Dr. Angell;
21                By Calvary Ukiah and Calvary Fort Bragg against Dr. Doohan;
22                                By River of Life against Dr. Luu)
23          86.     Plaintiffs incorporate by reference the allegations in paragraphs 1 through
24   54 above, as if fully set forth herein.
25          87.     The Worship Ban, and Defendants’ enforcement of it, violates the right to
26   Freedom of Speech under the First Amendment, both facially and as applied to Plaintiffs.
27          88.     Plaintiffs engage in protected speech at their respective places of worship
28   through singing religious songs and hymns and chanting prayers and religious text.

                                                   15
                 VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 16 of 22



 1          89.     Defendants’ imposition of the Worship Ban is unreasonable and has a
 2   chilling effect on protected speech by banning singing and chanting in places of worship
 3   even where Center for Disease Control and Prevention and California guidelines for
 4   social distancing are being followed, under threat of criminal penalty, including fines and
 5   imprisonment.
 6          90.     The Worship Ban is unconstitutionally overbroad, and therefore void as a
 7   matter of law, both on its face and as applied.
 8          91.     The Worship Ban, on its face and as applied, singles out religious worship
 9   and other religious speech for disfavored treatment.
10          92.     The Worship Ban, on its face and as applied, has caused, is causing, and will
11   continue to cause Plaintiffs’ immediate and irreparable harm, and actual and undue
12   hardship.
13          93.     Plaintiffs have no adequate remedy at law to correct the continuing
14   deprivation of their constitutional rights.
15          94.     WHEREFORE, Plaintiffs respectfully pray for the relief against Defendants
16   as set forth in the prayer for relief.
17                                FOURTH CAUSE OF ACTION
18         THE WORSHIP BAN VIOLATES PLAINTIFFS’ RIGHT TO EQUAL
19     PROTECTION UNDER THE FOURTEENTH AMENDMENT TO THE U.S.
20                                            CONSTITUTION
21                        (By all Plaintiffs against Newsom & Dr. Angell;
22                By Calvary Ukiah and Calvary Fort Bragg against Dr. Doohan;
23                                By River of Life against Dr. Luu)
24          95.     Plaintiffs incorporate by reference the allegations in paragraphs 1 through
25   54 above, as if fully set forth herein.
26          96.     The Worship Ban, and Defendants’ enforcement of it, violates the
27   Fourteenth Amendment, both facially and as applied to Plaintiffs.
28

                                                   16
                 VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 17 of 22



 1          97.     The Fourteenth Amendment to the Constitution provides that “[n]o State
 2   shall . . . deny to any person within its jurisdiction the equal protection of the laws.” Equal
 3   protection requires the state to govern impartially, not draw arbitrary distinctions between
 4   individuals based solely on differences that are irrelevant to a legitimate governmental
 5   interest.
 6          98.     The Worship Ban intentionally and arbitrarily bans singing and chanting in
 7   places of worship. Singing and chanting is not, however, restricted at similarly situated
 8   indoor establishments in the counties where Plaintiffs are located.
 9          99.     Defendants have given preferential treatment for favored singing and
10   chanting at protests, while banning disfavored singing and chanting at worship services.
11          100. Strict scrutiny under the Equal Protection Clause applies where, as here, the
12   classification impinges on a fundamental right, including the right to practice religion
13   freely and the right to free speech.
14          101. Strict scrutiny applies to the Worship Ban because it mandates that Plaintiffs
15   refrain from singing and chanting in places of worship, impinging on their fundamental
16   rights to freedom of religion and speech. The Worship Ban does not permit Plaintiffs to
17   exercise these rights, even while conforming to Center for Disease Control and
18   Prevention and California guidelines for social distancing.
19          102. The Worship Ban is not “narrowly tailored” to further any compelling
20   governmental interest. Defendants allow singing and chanting at many secular locations.
21   Since singing and chanting are allowed at various secular gatherings. Defendants must
22   permit Plaintiffs to engage in equivalent constitutionally-protected speech and activities.
23          103. Plaintiffs have no adequate remedy at law to correct the continuing
24   deprivation of their constitutional rights.
25          104. WHEREFORE, Plaintiffs respectfully pray for the relief against Defendants
26   as set forth in the prayer for relief.
27   ///
28   ///

                                                   17
                 VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 18 of 22



 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs pray for relief as follows:
 3          A.      That this Court issue a Temporary Restraining Order, Preliminary
 4   Injunction, and a Permanent Injunction enjoining Defendants, Defendants’ officers,
 5   agents, employees, attorneys, and all other persons acting in concert or participation with
 6   them, from enforcing the Worship Ban and the County Orders enforcing the Worship
 7   Ban;
 8          B.      That this Court render a Declaratory Judgment declaring that the Worship
 9   Ban, on its face and as applied, is unconstitutional under the First and Fourteenth
10   Amendments to the United States Constitution;
11          C.      That this Court award Plaintiffs nominal damages against the County
12   Defendants for the violation of Plaintiffs’ constitutional rights;
13          D.      That this Court adjudge, decree, and declare the rights and other legal
14   relations within the subject matter here in controversy so that such declaration shall have
15   the full force and effect of final judgment;
16          E.      That this Court retain jurisdiction over the matter for the purposes of
17   enforcing this Court’s order;
18          F.      That this Court declare Plaintiffs are a prevailing party and award Plaintiffs
19   the reasonable costs and expenses of this action, including reasonable attorney’s fees in
20   accordance with 42 U.S.C. §1988; and
21          G.      That this Court grant such other and further relief as this Court deems
22   equitable and just under the circumstances.
23
24                                                   Respectfully submitted,
25                                                   TYLER & BURSCH, LLP
26
27   Dated: August 5, 2020                           /s/ Robert H. Tyler, Esq.
                                                     Robert H. Tyler
28                                                   Attorney for Plaintiffs

                                                    18
                 VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 19 of 22



 1
                                                 AMERICAN CENTER FOR LAW &
 2                                               JUSTICE
 3
     Dated: August 5, 2020                       Jay Alan Sekulow*
 4
                                                 Jordan Sekulow*
 5                                               201 Maryland Avenue, N.E.
 6                                               Washington, DC 20002
                                                 Telephone: (202) 546-8890
 7                                               Facsimile: (202) 546-9309
 8                                               sekulow@aclj.org
                                                 Jordansekulow@aclj.org
 9
10                                               Edward L. White III (admitted PHV)
                                                 Erik M. Zimmerman*
11
                                                 3001 Plymouth Road, Suite 203
12                                               Ann Arbor, Michigan 48105
13                                               Tel. 734-680-8007
                                                 Fax. 734-680-8006
14                                               ewhite@aclj.org
15                                               ezimmerman@aclj.org
16                                               Abigail A. Southerland (admitted PHV)
17                                               625 Bakers Bridge Ave., Suite 105-121
                                                 Franklin, Tennessee 37067
18                                               Tel. 615-599-5572
19                                               Fax: 615-599-5180
                                                 asoutherland@aclj.org
20
                                                 Attorneys for Plaintiffs
21   * Pro hac vice application forthcoming
22
23                                               NATIONAL CENTER FOR LAW &
                                                 POLICY
24
25   Dated: August 5, 2020                       /s/ Dean R. Broyles, Esq.
26                                               Dean R. Broyles
                                                 Attorney for Plaintiffs
27
28

                                                19
              VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 20 of 22



 1                             VERIFICATION OF COMPLAINT
 2
 3         On behalf of CALVARY CHAPEL OF UKIAH, I, Pastor Les Boek, declare as
 4   follows:
 5         1.      I am a party to this action.
 6         2.      I have read the foregoing complaint and know of the contents thereof.
 7         3.      Based on my own knowledge, the contents of paragraphs 3, 46-51, 54- of
 8   the foregoing complaint are true and correct.
 9         I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11
12         Executed on August 5, 2020, at Ukiah, California.
13
14                                             /s/ Les Boek *
                                               Pastor Les Boek
15                                             Calvary Chapel Ukiah
16                                             *original signature retained by attorney Robert Tyler
17
18
19
20
21
22
23
24
25
26
27
28


                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 21 of 22



 1                             VERIFICATION OF COMPLAINT
 2
 3         On behalf of CALVARY CHAPEL FORT BRAGG, I, Kevin Green, declare as
 4   follows:
 5         1.      I am a party to this action.
 6         2.      I have read the foregoing complaint and know of the contents thereof.
 7         3.      Based on my own knowledge, the contents of paragraphs 4, 46-50, 52, 54 of
 8   the foregoing complaint are true and correct.
 9         I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11
12         Executed on August 5, 2020, at Fort Bragg, California.
13
                                               /s/ Kevin Green*
14                                             Kevin Green
15                                             Calvary Chapel Fort Bragg
                                               *original signature retained by attorney Robert Tyler
16
17
18
19
20
21
22
23
24
25
26
27
28


                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 2:20-cv-01431-KJM-DMC Document 15 Filed 08/06/20 Page 22 of 22



 1                             VERIFICATION OF COMPLAINT
 2
 3         On behalf of RIVER OF LIFE CHURCH, I, Pastor Scott Thomson, declare as
 4   follows:
 5         1.      I am a party to this action.
 6         2.      I have read the foregoing complaint and know of the contents thereof.
 7         3.      Based on my own knowledge, the contents of paragraphs 5, 46-50, 53- 54 of
 8   the foregoing complaint are true and correct.
 9         I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11
12         Executed on August 5, 2020, at Oroville, California.
13
14                                             /s/ Scott Thomson*
                                               Pastor Scott Thomson
15                                             River of Life Church
16                                             *original signature retained by attorney Robert Tyler
17
18
19
20
21
22
23
24
25
26
27
28


                VERIFIED FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
